        Case 1:20-cv-10617-WGY Document 210 Filed 06/10/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MARIA ALEJANDRA CELIMEN SAVINO             )
and JULIO CESAR MEDEIROS NEVES,            )
                                           )
Petitioners-Plaintiffs,                   )
                                          )   20-cv-10617 WGY
       v.                                 )
                                          )   EMERGENCY MOTION
THOMAS HODGSON, et al.,                   )
                                          )
       Respondents-Defendants.            )
__________________________________________)


             DEFENDANTS’ EMERGENCY MOTION FOR RELIEF FROM
              PRIOR NOTICE PROVISION RELATING TO REMOVAL

       Defendants hereby request emergency relief from the Court’s order requiring 48 hours’

advance notice of any removal of a detainee from the District of Massachusetts. ICE’s

Enforcement and Removal Office (“ERO”) has arranged for the removal of an individual (who

has requested prompt removal) for tomorrow, June 11 at 2:00 p.m. by air flight to Chile.

Undersigned counsel was just informed of this and immediately sought to confer with Plaintiffs’

counsel by telephone and email. It has been over an hour and counsel has not gotten back to

counsel for Defendants.

       Plaintiffs’ counsel had indicated by email on April 30, 2020 that Patricio Salazar-

Martinez preferred to be promptly removed rather than have counsel seek bail for him. This

individual tested negative for COVID-19 on June 4, 2020. In addition to the statement by his

counsel, it has been reported to undersigned counsel that he has repeatedly told ERO that he

wants to be removed as soon as possible.

       ERO scheduled him for removal without informing undersigned counsel, so 48-hour
        Case 1:20-cv-10617-WGY Document 210 Filed 06/10/20 Page 2 of 3



notice is not possible unless his flight is delayed. If Mr. Salazar-Martinez is not removed

tomorrow, there is a significant chance of delay. The next available flight for him would be on

June 18, 2020, which might not work because his travel document expires that day. He could

easily face a delay of several months or more.

       Undersigned counsel has insisted that there be an explanation for ERO’s failure to

provide him with sufficient time in which to properly notify the Court. However, in light of Mr.

Salazar-Martinez having expressed his desire to be promptly removed, and assuming that no

opposition is filed tomorrow morning, Defendants request that the Court waive the 48 hour

notice requirement for this individual under these circumstances.

                                                       Respectfully submitted,

                                                       ANDREW E. LELLING,
                                                       United States Attorney

                                                 By:   /s/ Thomas E. Kanwit
                                                       Thomas E. Kanwit
                                                       Michael Sady
                                                       Assistant U.S. Attorneys
                                                       U.S. Attorney’s Office
                                                       John J. Moakley U.S. Courthouse
                                                       1 Courthouse Way, Suite 9200
                                                       Boston, MA 02210
                                                       (617) 748-3100
                                                       thomas.kanwit@usdoj.gov
                                                       michael.sady@usdoj.gov

June 10, 2020




                                                  2
        Case 1:20-cv-10617-WGY Document 210 Filed 06/10/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                                     /s/ Thomas E. Kanwit
Dated: June 10, 2020                                 Thomas E. Kanwit




                                                 3
